UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-8036 WEST PHARMACEUTICAL SERVICES, INC. (Exact name of registrant as specified in its charter) Pennsylvania 23-1210010 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 101 Gordon Drive, PO Box 645, Lionville, PA 19341-0645 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 610-594-2900 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).Yeso Noþ As of April 30, 2010, there were 33,258,074 shares of the Registrant’s common stock outstanding. TABLE OF CONTENTS Page CAUTIONARY FACTORS THAT MAY AFFECT FUTURE RESULTS 3 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) Condensed Consolidated Statements of Income for the Three Months ended March 31, 2010 and 2009 5 Condensed Consolidated Balance Sheets at March 31, 2010 and December 31, 2009 6 Condensed Consolidated Statement of Equity for the Three Months ended March 31, 2010 7 Condensed Consolidated Statements of Cash Flows for the Three Months ended March 31, 2010 and 2009 8 Notes to Condensed Consolidated Financial Statements 9 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 27 ITEM 4. CONTROLS AND PROCEDURES 28 PART II. OTHER INFORMATION ITEM 1A. RISK FACTORS 28 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 28 ITEM 6. EXHIBITS 28 SIGNATURE 29 INDEX TO EXHIBITS F-1 2 CAUTIONARY FACTORS THAT MAY AFFECT FUTURE RESULTS (Cautionary Statements Under the Private Securities Litigation Reform Act of 1995) Our disclosure and analysis in this Form 10-Q contains some forward-looking statements that are based on management’s beliefs and assumptions, current expectations, estimates and forecasts. Statements that are not historical facts, including statements that are preceded by, followed by, or that include, words such as “estimate,” “expect,” “intend,” “believe,” “plan,” “anticipate” and other words and terms of similar meaning are forward-looking statements. West’s estimated or anticipated future results, product performance or other non-historical facts are forward-looking and reflect our current perspective on existing trends and information. Many of the factors that will determine our future results are beyond our ability to control or predict. These statements are subject to known or unknown risks or uncertainties, and therefore, actual results could differ materially from past results and those expressed or implied in any forward-looking statement.You should bear this in mind as you consider forward-looking statements. We undertake no obligation to publicly update forward-looking statements, whether as a result of new information, future events or otherwise. Important factors that may affect future results include, but are not limited to, the following: Revenue and profitability: · sales demand and our ability to meet that demand; · competition from other providers in our businesses, including customers’ in-house operations, and from lower-cost producers in emerging markets, which can impact unit volume, price and profitability; · customers’ changing inventory requirements and manufacturing plans that alter existing orders or ordering patterns for the products we supply to them; · the timing, regulatory approval and commercial success of customer products that incorporate our products, including the availability and scope of relevant public and private health insurance reimbursement for prescription products, medical devices and components, and medical procedures in which our customers’ products are employed or consumed; · average profitability, or mix, of products sold in any reporting period; · maintaining or improving production efficiencies and overhead absorption; · the timeliness and effectiveness of capital investments, particularly capacity expansions, including the effects of delays and cost increases associated with construction, availability and cost of capital goods, and necessary internal, governmental and customer approvals of planned and completed projects, and the demand for goods to be produced in new facilities; · dependence on third-party suppliers and partners, some of which are single-source suppliers of critical materials and products, including our Japanese partner and affiliate Daikyo Seiko, Ltd.; · the availability and cost of skilled employees required to meet increased production, managerial, research and other needs, including professional employees and persons employed under collective bargaining agreements; · interruptions or weaknesses in our supply chain, which could cause delivery delays or restrict the availability of raw materials and key purchased components and finished products; · raw material price escalation, particularly petroleum-based raw materials, and our ability to pass raw material cost increases on to customers through price increases; · deflation of selling prices under contracts requiring periodic price adjustments based on published cost-of-living or similar indices; 3 · claims associated with product quality, including product liability, and the related costs of defending and obtaining insurance indemnifying us for the cost of such claims; · credit risk on accounts receivable and certain prepayments made in the normal course of business; and · access to sufficient financial liquidity, particularly the re-financing of our revolving credit facility, which matures in February 2011. Other Risks: · the cost and progress of development, regulatory approval and marketing of new products as a result of our research and development efforts; · the defense of self-developed or in-licensed intellectual property, including patents, trade and service marks and trade secrets; · dependence of normal business operations on information and communication systems and technologies provided, installed or operated by third parties, including costs and risks associated with recent and planned upgrades to existing business systems; · the effects of a prolonged U.S. or global economic downturn or recession; · the relative strength of the U.S. dollar in relation to other currencies, particularly the Euro, British Pound, Danish Krone, Singapore Dollar, and Japanese Yen; · changes in tax law or loss of beneficial tax incentives; · the conclusion of unresolved tax positions inconsistent with currently expected outcomes; · significant losses on investments of pension plan assets relative to expected returns on those assets, and changes in market interest rates that are relevant to the measurement of pension plan obligations,could further increase our pension expense and funding obligations in future periods; · the potential adverse impact on our business as a result of recently enacted federal healthcare reform legislation and any related regulations; · the potential for additional costs resulting from the enactment of significant climate-change legislation; and · the potential for acquired businesses to perform below current expectations. We also refer you to the risks associated with our business that are contained in our annual report on Form 10-K under Item 1A, “Risk Factors and Cautionary Factors That May Affect Future Results,” as supplemented from time to time in subsequently filed Quarterly Reports on Form 10-Q, and other documents we may file with the Securities and Exchange Commission (“SEC”). All trademarks and registered trademarks used in this report are the property of West Pharmaceutical Services, Inc. and its subsidiaries, unless noted otherwise. Crystal Zenith® is a registered trademark of Daikyo Seiko, Ltd. 4 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) West Pharmaceutical Services, Inc. and Subsidiaries (In millions, except per share data) Three Months Ended March 31, Net sales $ $ Cost of goods and services sold Gross profit Research and development Selling, general and administrative expenses Restructuring and other items (Note 2) Operating profit Interest expense Interest income ) ) Income before income taxes Income tax expense Equity in net income of affiliated companies Net income $ $ Net income per share: Basic $ $ Diluted $ $ Weighted average common shares outstanding Weighted average shares assuming dilution See accompanying notes to condensed consolidated financial statements. 5 CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) West Pharmaceutical Services, Inc. and Subsidiaries (In millions) March 31, December 31, ASSETS Current assets: Cash, including cash equivalents $ $ Accounts receivable, net Inventories Deferred income taxes Other current assets Total current assets Property, plant and equipment Less accumulated depreciation and amortization Property, plant and equipment, net Investments in affiliated companies Goodwill Deferred income taxes Intangible assets, net Other noncurrent assets Total Assets $ $ LIABILITIES AND EQUITY Current liabilities: Notes payable and other current debt $ $ Accounts payable Pension and other postretirement benefits Accrued salaries, wages and benefits Income taxes payable Taxes other than income Other current liabilities Total current liabilities Long-term debt Deferred income taxes Pension and other postretirement benefits Other long-term liabilities Total Liabilities Commitments and contingencies (Note 12) Total Equity Total Liabilities and Equity $ $ See accompanying notes to condensed consolidated financial statements. 6 CONDENSED CONSOLIDATED STATEMENT OF EQUITY (UNAUDITED) West Pharmaceutical Services, Inc. and Subsidiaries ( (In millions, except per share data) Common Shares Issued Common Stock Capital in Excess of Par Value Number of Treasury Shares Treasury Stock Retained earnings Accumulated other comprehensive loss Total Balance, December 31, 2009 $ $ ) $ ) $ $ ) $ Net income Stock-based compensation Shares issued under stock plans ) Shares repurchased for employee tax withholdings ) ) ) Excess tax benefit from employee stock plans Cash dividends declared ($0.16 per share) ) ) Other comprehensive income, net of tax ) ) Balance, March 31, 2010 $ $ ) $ ) $ $ ) $ See accompanying notes to condensed consolidated financial statements. 7 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) West Pharmaceutical Services, Inc. and Subsidiaries (In millions) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Depreciation Amortization Other non-cash items, net Changes in assets and liabilities ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Capital expenditures ) ) Acquisition of business, net of cash acquired ) - Acquisition of patents and other long-term assets - ) (Purchases) redemptions of investments, net ) Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings (repayments) under revolving credit agreements, net ) Changes in other debt ) - Dividend payments ) ) Excess tax benefit from employee stock plans Shares repurchased for employee tax withholdings ) ) Issuance of common stock from treasury, net Net cash (used in) provided by financing activities ) Effect of exchange rates on cash ) ) Net decrease in cash and cash equivalents ) ) Cash, including cash equivalents at beginning of period Cash, including cash equivalents at end of period $ $ See accompanying notes to condensed consolidated financial statements. 8 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1:Summary of Significant Accounting Policies Basis of Presentation: The condensed consolidated financial statements included in this report are unaudited and have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial reporting and SEC regulations. The year-end condensed balance sheet data was derived from audited financial statements. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with GAAP have been condensed or omitted. In the opinion of management, these financial statements include all adjustments which are of a normal recurring nature, necessary for a fair presentation of the financial position, results of operations, cash flows and the change in equity for the periods presented. The condensed consolidated financial statements for the three month period ended March 31, 2010 should be read in conjunction with the consolidated financial statements and notes thereto of West Pharmaceutical Services, Inc. (which may be referred to as “West”, “the Company”, “we”, “us” or “our”), appearing in our 2009 annual report on Form 10-K.The results of operations for any interim period are not necessarily indicative of results for the full year. Business Segments: Effective January 1, 2010 our business operations were reorganized into two new divisions, Pharmaceutical Packaging Systems ("Packaging Systems") and Pharmaceutical Delivery Systems ("Delivery Systems"), in order to further align our business units with the underlying markets and customers they serve. All historical periods have been restated accordingly for the changes to our segment reporting structure to provide comparative information. Refer to Note 11, Segment Information, for further details. Debt Reclassification: As of March 31, 2010, we had $20.6 million in outstanding borrowings under our $200.0 million multi-currency revolving credit facility, which expires in February 2011. Because the expiration date occurs in less than one year, the entire outstanding balance was reclassified from long-term debt to notes payable and other current debt as of March 31, 2010. We are currently in the process of negotiating a replacement credit facility and expect to have a new contract in place prior to the expiration date. Note 2:Restructuring and Other Items Restructuring and other items consisted of: Three Months Ended March 31, ($ in millions) Restructuring and related charges: Severance and post-employment benefits $ $ Asset write-offs Other Total restructuring and related charges Foreign exchange losses and other Total restructuring and other items $ $ In November 2009, we announced restructuring plans for certain business operations and support functions affecting both of our reporting segments. During the first quarter of 2010, we incurred $0.6 million in restructuring and related charges in connection with these programs, bringing the total cost incurred to date to $8.2 million. We expect to incur an additional $1.0 million to $1.5 million during the remainder of 2010, consisting primarily of fixed asset relocation costs as Delivery Systems completes its consolidation ofmanufacturing operations and support functions. 9 In the first quarter of 2009, we incurred $0.7 million in restructuring and related charges as part of a 2007 plan to align the plant capacity and workforce of our former Tech Group segment with its revised business outlook and as part of a longer-term strategy of focusing the business on proprietary products. The following table details activity related to our restructuring obligations recorded within other current liabilities: ($ in millions) Severance and benefits Other Costs Total Balance, December 31, 2009 $ $ $ Charges Cash payments ) ) ) Balance, March 31, 2010 $ $ - $ We expect all restructuring activities associated with the plans to be completed by the end of 2010. Note 3:Income Taxes The tax rate used for interim periods is the estimated annual effective consolidated tax rate, based on the current estimate of full-year earnings before taxes, adjusted for the impact of discrete quarterly items. Tax effects not related to current year pre-tax income are recognized as discrete items in the period in which they were deemed more likely than not to be realized. Our annual effective tax rate for 2010 is estimated to be 24.9%. In the first quarter of 2009, we recorded a $1.7 million tax benefit resulting from the expiration of open tax years in certain jurisdictions, as well as, the completion of a tax audit. It is reasonably possible that due to the expiration of statutes and the closing of audits during the next 12 months, the total amount of unrecognized tax benefits may be reduced by approximately $2.1 million, resulting in a favorable impact on the effective tax rate. During both of the three month periods ended March 31, 2010 and 2009, we recognized $0.1 million in tax-related interest expense and penalties. Accrued interest related to unrecognized tax benefits was $0.6 million and $0.5 million at March 31, 2010 and December 31, 2009, respectively. Because we are a global organization, we and our subsidiaries file income tax returns in the U.S. Federal jurisdiction and various state and foreign jurisdictions. We are subject to examination in the U.S. Federal tax jurisdiction for tax years 2006 through 2009. We are also subject to examination in various state and foreign jurisdictions for tax years 2002 through 2009. Note 4:Derivative Financial Instruments All derivatives are recorded on the balance sheet at fair value. As part of our ongoing business operations, we are exposed to various risks such as fluctuating interest rates, foreign exchange rates and increasing commodity prices. To manage these market risks, we periodically enter into derivative financial instruments such as interest rate swaps, options and foreign exchange contracts for periods consistent with and for notional amounts equal to or less than the related underlying exposures. We do not purchase or hold any derivative financial instruments for speculation or trading purposes. 10 Interest Rate Risk As a result of our normal borrowing activities, we have entered into long-term debt obligations with both fixed and variable interest rates. As of March 31, 2010, we have two interest rate swap agreements outstanding which are designated as cash flow hedges to protect against volatility in the interest rates payable on our $50.0 million note maturing July 28, 2012 (“Series A Note”) and our $25.0 million note maturing July 28, 2015 (“Series B Note”). Under both of these swaps, we will receive variable interest rate payments based on three-month London Interbank Offering Rates (“LIBOR”) in return for making quarterly fixed payments. Including the applicable margin, the interest rate swap agreements effectively fix the interest rates payable on the Series A and B notes at 5.32% and 5.51%, respectively. Foreign Exchange Rate Risk During 2009, we entered into a series of foreign currency hedge contracts, designated as cash flow hedges, to eliminate the currency risk associated with forecasted U.S. dollar (“USD”) denominated inventory purchases made by certain European subsidiaries. As of March 31, 2009, there were nine monthly contracts outstanding at $0.9 million each, for an aggregate notional amount of $8.1 million. The contracts effectively fixed the Euro to USD exchange rate for a portion of our anticipated needs at a maximum of 1.28 USD per Euro while allowing us to benefit from any currency movement between 1.28 and 1.46 USD per Euro. As of March 31, 2009, the Euro was equal to 1.3205 USD. The last contract in this series matured on December 15, 2009. As of March 31, 2010, there were no contracts outstanding. We periodically use forward exchange contracts, designated as fair value hedges, to neutralize our exposure to fluctuating foreign exchange rates on cross-currency intercompany loans. As of March 31, 2009, there were two contracts outstanding. The first contract had a notional amount of €6.0 million and was settled on April 30, 2009. The second contract had a notional amount of €9.0 million and settled on April 15, 2009. Changes in the fair value of these derivatives were recognized within restructuring and other items and were offset by changes in the fair value of the underlying exposure being hedged. The amount of loss recognized during the three months ended March 31, 2009 was not material. As of March 31, 2010, there were no contracts outstanding. In addition, we have designated our €81.5 million Euro-denominated notes as a hedge of our net investment in certain European subsidiaries. A cumulative foreign currency translation loss of $9.6 million pre-tax ($5.9 million after tax) on this debt is recorded within accumulated other comprehensive income as of March 31, 2010.We have also designated our 1.7 billion Yen-denominated note payable as a hedge of our net investment in a Japanese affiliate. At March 31, 2010, there was a cumulative foreign currency translation loss on this Yen-denominated debt of $4.0 million pre-tax ($2.5 million after tax) which is also included within accumulated other comprehensive income. Commodity Price Risk Many of our Packaging Systems products are made from synthetic elastomers, which are derived from the petroleum refining process. We purchase the majority of our elastomers via long-term supply contracts, some of which contain clauses that provide for surcharges related to changes in crude oil prices. In December 2009, we purchased a series of call options for a total of 47,000 barrels of crude oil, which are intended to reduce our exposure to increases in oil-based surcharges and protect operating cash flows with regard to a portion of our forecasted elastomer purchases during the months of July through December 2010. These call options cap our cost of the crude oil component of elastomer prices for a portion of our forecasted purchases, allowing us to limit our exposure to increasing petroleum prices. With these option contracts, we may benefit from a decline in crude oil prices, as there is no downward exposure other than the premium that we paid to purchase the contracts. These call options were not designated as hedging instruments. 11 Effects of Derivative Instruments on Financial Position and Results of Operations Refer to Note 5, Fair Value of Financial Instruments, for the balance sheet location and fair values of our derivative instruments as of March 31, 2010 and December 31, 2009. The following table summarizes the effects of derivative instruments designated as hedges on other comprehensive income (“OCI”) and earnings for the three months ended March 31, 2010 and 2009: ($ in millions) Amount of Gain (Loss) Recognized in OCI for Three Months Ended March 31, Amount of Gain (Loss) Reclassified from Accumulated OCI into Income for Three Months Ended March 31, Location of Gain (Loss) Reclassified from Accumulated OCI into Income Cash Flow Hedges: Foreign currency hedge contracts $
